                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


   GROOVE DIGITAL,INC.,                              )
                                                     )
                          Plaintiff,                 )
                                                      )      Civil No. 1:18-cv-00966
                                                     )
                                                      )      Hon. Liam O'Grady
                                                     )
   UNITED BANK,                                      )
                          Defendant.                 )
                                                     )
                                                     .)

                                             ORDER


        This matter comes before the Court on the parties' motions for the construction of

disputed claim terms in U.S. Patent No. 9,454,762(the '762 patent). The motions are fully

briefed and the Court held a Markman hearing on April 16,2019.

                                        1. Legal Standard

        A typical infringement suit has two steps: construing the patent and then determining

whether infringement occurred. Markman v. Westview Instruments, Inc., 517 U.S. 370,384

(1996). "The first is a question of law, to be determined by the court, construing the letters-

patent, and the description ofthe invention and specification of a claim annexed to them. The

second is a question of fact, to be submitted to a jury." Id. (quoting Winans v. Denmead,56 U.S.

330, 338(1853)). Therefore, in the context of patent law,"[t]he claim defme[s] the scope ofa

patent grant" and under Markman,the court, rather than the Jury, is to determine the meaning of
the disputed terms in a given claim. Id. at 373. Once the meaning ofthe terms has been

established, the factual question of infringement is then submitted to a jury. Id.
        The Federal Circuit's en banc decision in Phillips v. AWHCorp. remains the guiding

light for district courts engaging in the exercise of claim construction. 415 F.3d 1303,1309

(Fed. Cir. 2005). To begin, Phillips reiterates that the patent's claims define the patentee's right

to exclude, and "the words of a claim 'are generally given their ordinary and customary

meaning.'" Id. at 1313(quoting Vitronics Corp. v. Conceptronic, Inc.,90 F.3d 1576, 1582(Fed.

Cir. 1996)). In some cases, the ordinary meaning may be readily apparent to lay judges, in

which case the Court may construe terms by applying the basic meaning ofcommonly-

understood words. Id. at 1314.


        In general, however, the "ordinary and customary meaning" is "the meaning that the term

would have to a person of ordinary skill in the art in question at the time ofthe invention." Id. A

person of ordinary skill in the art is presumed to read the claim term in the context of the entire

patent. Id. Thus,the patent specification and the patent prosecution history both provide a

useful tool for construing the precise meaning of patent terms. Id. (citing Multiform Desiccants,

Inc. V. Medzam, Ltd., 133 F.3d 1473, 1477(Fed. Cir. 1988)). Accordingly, there are three

primary sources that should first be consulted in a claim construction inquiry:(1)the claims;(2)

the specification; and (3)the prosecution history. See id. In certain circumstances, courts may

also look to external sources such as dictionaries and treatises to guide their inquiry. Id.

        Although claim language is the analytical starting point, it "must be read in view of the

specification, of which they are a part." Phillips, 415 F.3d at 1315 (internal citations and

quotation marks omitted). "The specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term."

 Vitronics, 90 F. 3d at 979. Therefore,"a claim interpretation that excludes a preferred

embodiment from the scope ofthe claim is rarely, if ever, correct." On-line Tech. v.
Bodenseewerk Perkin-Elmer, 386 F.3d 1133, 1138(Fed. Cir. 2004)(internal citations and

quotation marks omitted). On the other hand, courts should not stretch the specification too far,

and should be wary of not reading the specification into the claim as a limitation. See Phillips,

415 F.3d at 1315;see also Hill-Rom Servs., Inc. v. Stryker Corp., 755 F.3d 1367, 1371 (Fed. Cir.

2014)("While we read claims in view ofthe specification, of which they are a part, we do not

read limitations from the embodiments in the specification into the claims.").

       In addition to the claims and the specification, the Court must consider the prosecution

history, which consists of the complete record of the proceedings before the United States Patent

and Trademark Office("USPTO"). Phillips, 415 F.3d at 1317. Because the prosecution history

reflects ongoing negotiation between the USPTO and the patent applicant, however, its precise

import is not always clear. See Trading Tech. Int'l, Inc. v. eSpeed, Inc., 595 F.3d 1340,1352

(Fed. Cir. 2010). Nonetheless, when a patent applicant has clearly and unambiguously

disclaimed a given construction of a term in the patent prosecution process, she may not turn

around and argue for that construction at a later stage. Omega Eng'g, Inc, v. Raytek Corp., 334

F.3d 1314, 1326(Fed. Cir. 2003). Whether by reference to the specification or the prosecution

history,"the standard for disavowal is exacting, requiring clear and unequivocal evidence that
the claimed invention includes or does not include a particular feature." Poly-Am., L.P. v. API

Indus., Inc., 839 F.3d 1131, 1136(Fed. Cir. 2016). As the Federal Circuit has made clear, the

doctrine ofclaim disavowal extends to statements made during the inter partes review of a

patent. Aylus Networks, Inc. v. Apple Inc., 856 F.3d 1353,1361 (Fed. Cir. 2017).

                            II. Person of Ordinary Skill in the Art

       The Court finds a person of ordinary skill in the art to be a person with at least a

Bachelor's Degree in Computer or Electrical Engineering, Computer Science, Human Factors, or
equivalent engineering discipline with a specialization in computer human interaction and user

interfaces, or equivalent training; and approximately three years of experience working on

graphical user interfaces for computer systems, including experience with electronic alerts.

                                        II. Claim Construction


       The Court construes the disputed claims as follows.

                Term                                        Final Construction
"applet"                                 "a program installed by a user onto the user's device that
                                          is served based on a geotargeted specification, provides
                                          at least one browser link to a specific web page, is
                                         capable of displaying content from a party other than the
                                         party supplying the applet application, and excludes
                                         email, fax, text messages, telephone calls, mail
                                         notifications, and pop-ups."
 'applet application'                    "an application that runs one or more applets, and is
                                          capable of displaying the one or more queued and staged
                                          applets on the virtual desktop without requiring a
                                          network connectiqn when the applet is deployed."
 'internet browser'                      "a program that enables the user to find, locate, retrieve,
                                         and navigate any web pages on the internet"

 'internet browser window"               "a location in the applet where content from the internet
                                         js displayed by an internet browser"
"wherein the applet application           Plain meaning
passively deploys one or more
 applets at a time ofdeployment"
"wherein an internet browser is           Plain meaning
 configured to deploy subsequent to
 deployment ofthe one or more
 applets based on at least one action
 or inaction ofthe user.

 Wherein at least one of the applets
 is configured to become idle upon
 deployment ofthe internet
 browser"
"become idle"                            "disable the deployed applet when the internet browser is
                                          deployed and halt deployment of applets while the
                                          internet browser is displayed"
"wherein the microprocessor              "wherein the microprocessor compares the first set of
 compares the first set of                information to the second set of information to determine
 information to the second set of         whether the content should be transmitted to the
 information to determine whether       networked device for display by the one or more applets
 the content should be transmitted      using at least geo-target specifications."
 to the networked device for display
 by the one or more applets."
 "comparing the first set of           "comparing the first set ofinformation to a second set of
 information to a second set of        information relating to parameters for transmission ofthe
 information relating to parameters    content to the networked device using at least geo-target
 for transmission ofthe content to     specifications"
 the networked device"
 "computer readable program code       "computer readable program code used to compare the
 used to compare the first set of      first set of information to a second set ofinformation
 information to a second set of        relating to parameters for transmission of the content to
 information relating to parameters    the networked device using at least geo-target
 for transmission ofthe content to     specifications"
 the networked device"
 "wherein the content is based on a    "wherein the content is based on a comparison of a
 comparison of a plurality of data     plurality of data sets via the microprocessor, and wherein
 sets via the microprocessor, and      the microprocessor based on the comparison determines
 wherein the microprocessor based      whether the content should be transmitted to the
 on the comparison determines          networked device for display by the one or more applets
 whether the content should be         using at least geo-target specifications"
 transmitted to tbe networked
 device for display by the one or
 more applets"

                                       III. CONCLUSION

       For the reasons set forth above, the Court hereby ISSUES this Memorandum Opinion
and Order as the construction ofthe disputed claim terms in the '762 patent.
       It is SO ORDERED.




April'^^019                                                  Liam O^jrkly
Alexandria, Virginia                                         United St^a District Judge
